
	

113 HRES 596 IH: Recognizing the Khmer and Lao/Hmong Freedom Fighters of Cambodia and Laos for supporting and defending the United States Armed Forces during the conflict in Southeast Asia and for their continued support and defense of the United States.
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 596
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Duffy (for himself, Mr. Petri, Mr. Cook, and Mr. Perlmutter) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the Khmer and Lao/Hmong Freedom Fighters of Cambodia and Laos for supporting and
			 defending the United States Armed Forces during the conflict in Southeast
			 Asia and for their continued support and defense of the United States.
	
	
		Whereas the Khmer and Lao/Hmong Freedom Fighters (also known as the Khmer and Lao/Hmong veterans)
			 fought and died with United States Armed Forces during the conflict in
			 Southeast Asia;
		Whereas the Khmer and Lao/Hmong Freedom Fighters rescued United States pilots shot down in
			 enemy-controlled territory and returned the pilots to safety;
		Whereas the Khmer and Lao/Hmong Freedom Fighters retrieved and prevented from falling into enemy
			 hands secret and sensitive information, technology, and equipment;
		Whereas the Khmer and Lao/Hmong Freedom Fighters captured and destroyed enemy supplies and
			 prevented enemy forces from using the supplies to kill members of the
			 United States Armed Forces;
		Whereas the Khmer and Lao/Hmong Freedom Fighters gathered and provided to the United States Armed
			 Forces intelligence about enemy troop positions, movement, and strength;
		Whereas the Khmer and Lao/Hmong Freedom Fighters provided food, shelter, and support to the United
			 States Armed Forces;
		Whereas the Khmer and Lao/Hmong Freedom Fighters facilitated the evacuation of the United States
			 Embassy in Phnom Penh on April 12, 1975, by continuing to fight Khmer
			 Rouge forces as the forces advanced upon the capital;
		Whereas, in 2014, the Khmer and Lao/Hmong Freedom Fighters are still subject to intimidation,
			 ridicule, discrimination, and death if identified in Cambodia or Laos;
		Whereas veterans of the Khmer Mobile Guerrilla Forces, the Lao/Hmong Special Guerrilla Units, and
			 the Khmer Republic Armed Forces defended human rights, freedom of speech,
			 freedom of religion, and freedom of representation and association; and
		Whereas the Khmer and Lao/Hmong Freedom Fighters have not yet received official recognition from
			 the United States Government for their heroic efforts and support: Now,
			 therefore, be it
	
		That the House of Representatives affirms and recognizes the Khmer and Lao/Hmong Freedom Fighters
			 and the people of Cambodia and Laos for their support and defense of the
			 United States Armed Forces and freedom of democracy in Southeast Asia.
		
